Action by an attorney against his client and another to reform certain agreements and stipulations so as to set forth an agreement by the client to pay the attorney a fixed fee for services, and for judgment based on such reformation. The attorney appeals from so much of an order as granted the client’s motion for summary judgment and from the judgment entered thereon. Order and judgment, insofar as appealed from, unanimously affirmed, with $10 costs and disbursements. No opinion. Present—Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.